DETAILED ACTION
Introduction
Claims 1-2, 4-12, 14-16 and 18-20 have been examined in this application. Claims 1, 4, 8, 15, and 18 are amended. Claims 2, 5, 6, 9-12, 14, 16, and 18-20 are as previously presented. Claim 7 is original. Claims 3, 13, and 17 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 8/31/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201610099053 filed in China on 02/23/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 
Response to Arguments 
Applicant’s arguments, filed 8/31/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 10 under the heading “II. Claim Rejections – 35 U.S.C. § 112(a) and § 112(b)”), the arguments and amendments are persuasive, and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 10-13 under the heading “III. Claim Rejections – 35 U.S.C. § 103”), the arguments are persuasive in that the reference US2009/0112460A1 (Baker et al.) teaches sharing of location data but does not teach the invoking of the transmit interface as recited in the claims as amended. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2013/0282806A1 (Steinberg et al.) as well as the previously relied upon art of CN104897166A (Su et al.), US2016/0273930A1 (Wada et al.), and US2013/0158854A1 (Weir et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2013/0282806A1 (Steinberg et al.).

Regarding Claim 1, Su et al. discloses a method of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) for providing location information to an in-vehicle terminal (see p. 2 ln. 9-21, providing a navigation address (location) to an in-vehicle navigation system), the method comprising:
receiving, by processing circuitry of the interactive server system (see Figure 2, p. 1, ln. 17-18, and p. 7 ln. 20-26, the process carried out by computer software in server 12, i.e. performed by processing circuitry), an instruction that includes the location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the instruction generated from a transmit interface by a first interactive client application running on a client terminal (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), the transmit interface causes the first interactive client application to transmit the instruction in a predetermined content format (see p. 5, ln. 10-13 the interface including a submit button to transmit the information, and see supporting reference NPL Publication “Client–server model – Wikipedia” p. 2, in client-server communications, the computers must have a common language, i.e. a predetermined format of any information content), the indication information indicating network address information of the in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
parsing, by the processing circuitry of the interactive server system, the instruction in the predetermined content format to obtain the location information and the indication information from the instruction (see p. 5, ln. 19-21, step S3, the server sends the navigation address (location information) and uses the identification information (indication information) to determine where to send the navigation address. In other words, the instruction is parsed (analyzed or separated into components) in order to perform the sending. See also supporting reference NPL Publication “Client–server model – Wikipedia” the communication in a specific content format facilitates parsing);
obtaining, by the processing circuitry of the interactive server system, the network address information of the in-vehicle terminal based on the indication information parsed from the instruction (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
sending, by the processing circuitry of the interactive server system, the location information parsed from the instruction to the in-vehicle terminal according to the network address information of  (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instructing, by the processing circuitry of the interactive server system, the in-vehicle terminal to invoke a map navigation application that generates a navigation path using the location information parsed from the instruction (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. cause software to execute for the mapping function).

As above, Su et al. discloses the transmit interface of the first interactive client application (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)).

Su et al. does not explicitly recite wherein:
the location information being provided to the first interactive client application by a second interactive client application that is a social networking application running on the client terminal, the social networking application invoking the transmit interface.

However Steinberg et al. teaches a technique in a client device (see Figure 1, [0015] client device 140)
the location information being provided to the first interactive client application by a second interactive client application (see [0007] a local social networking application (second interactive client application) provides requested content information to a third-party application (the first interactive client application) and [0009] the content can include location information) that is a social networking (see Figure 1, [0007] the local social networking application on client device 140), the social networking application invoking the first interactive client application interface (see Figure 3, [0052-0053] in step 316 the local social networking application sends the requested information to the third-party application which causes the presenting of the content (invokes the interface) in step 320).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and client application of Su et al. to obtain location information from a social networking application, as is taught by Steinberg et al., with the motivation of enhancing convenience and usefulness of the client application by allowing it to access the rich set of social information of a user (see Steinberg et al. [0002-0004]).

Regarding Claim 2, Su et al. discloses the method according to claim 1, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 4, Su et al. discloses the method according to claim 1, wherein the indication information includes a target account number (see p. 4 ln. 22-27, the identification information may be a phone number, i.e. a number for a telephone service account), and
the obtaining the network address information of the in-vehicle terminal based on the indication information parsed from the instruction includes obtaining the network address information of the in-vehicle terminal based on the indication information parsed from the instruction and association information between the target account number and the network address information of the in-vehicle terminal stored in a memory of the interactive server system (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account number and network address information of the in-vehicle terminal)).

Regarding Claim 7, Su et al. discloses the method according to claim 1, wherein the location information comprises at least one of a point of interest, geographical location information (see p. 6 ln. 12-21, the navigation address is used as a destination, i.e. a geographic location for driving), or path trajectory information. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Su et al. discloses a non-transitory computer-readable medium storing instructions (see p. 1 ln 17-18, the invention pertains to computer software (i.e. instructions stored in memory), which when executed by a computer of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) cause the computer to perform a method of providing location information to an in-vehicle terminal (see p. 2 ln. 9-21, providing a navigation address (location) to an in-vehicle navigation system), the method comprising:
receiving an instruction that includes the location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the instruction generated from a transmit interface by a first interactive client application running on a client terminal (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)) the transmit interface causes the first interactive (see p. 5, ln. 10-13 the interface including a submit button to transmit the information, and see supporting reference NPL Publication “Client–server model – Wikipedia” p. 2, in client-server communications, the computers must have a common language, i.e. a predetermined format of any information content), the indication information indicating network address information of the in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
parsing the instruction in the predetermined content format to obtain the location information and the indication information from the instruction(see p. 5, ln. 19-21, step S3, the server sends the navigation address (location information) and uses the identification information (indication information) to determine where to send the navigation address. In other words, the instruction is parsed (analyzed or separated into components) in order to perform the sending. See also supporting reference NPL Publication “Client–server model – Wikipedia” the communication in a specific content format facilitates parsing);
obtaining the network address information of the in-vehicle terminal based on the indication information parsed from the instruction(see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information),
sending the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instructing the in-vehicle terminal to invoke a map navigation application that generates a navigation path using the location information parsed from the instruction(see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. apply software for the mapping function).

As above, Su et al. discloses the transmit interface of the first interactive client application (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)).

Su et al. does not explicitly recite wherein:
the location information being provided to the first interactive client application by a second interactive client application that is a social networking application running on the client terminal, the social networking application invoking the transmit interface.

However Steinberg et al. teaches a technique in a client device (see Figure 1, [0015] client device 140),
the location information being provided to the first interactive client application by a second interactive client application (see [0007] a local social networking application (second interactive client application) provides requested content information to a third-party application (the first interactive client application) and [0009] the content can include location information) that is a social networking application running on the client terminal (see Figure 1, [0007] the local social networking application on client device 140), the social networking application invoking the first interactive client application interface (see Figure 3, [0052-0053] in step 316 the local social networking application sends the requested information to the third-party application which causes the presenting of the content (invokes the interface) in step 320).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and client application of Su et al. to obtain location information from a social networking application, as is taught by Steinberg et al., with the motivation of enhancing convenience and usefulness of the client application by allowing it to access the rich set of social information of a user (see Steinberg et al. [0002-0004]).

Regarding Claim 9, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 10, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the indication information comprises a target account number associated with the network address information of the in-vehicle terminal (see p. 5 ln 22 – p.6 ln. 3, the identification information may be a phone number (an account number of the navigation device targeted for receiving the location), and the MAC address of the car navigation device is associated with the phone number in the server).

Regarding Claim 14, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the location information comprises at least one of a point of interest, geographical location information (see p. 6 ln. 12-21, the navigation address is used as a destination, i.e. a geographic location for driving), or path trajectory information. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Su et al. discloses an interactive server system, comprising:
processing circuitry configured to (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices):
receive an instruction that includes location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the instruction generated from a transmit interface by a first interactive client application running on a client terminal (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), the transmit interface causes the first interactive client application to transmit the instruction in a predetermined content format (see p. 5, ln. 10-13 the interface including a submit button to transmit the information, and see supporting reference NPL Publication “Client–server model – Wikipedia” p. 2, in client-server communications, the computers must have a common language, i.e. a predetermined format of any information content), the indication information indicating network address information of an in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
parse the instruction in the predetermined content format to obtain the location information and the indication information from the instruction (see p. 5, ln. 19-21, step S3, the server sends the navigation address (location information) and uses the identification information (indication information) to determine where to send the navigation address. In other words, the instruction is parsed (analyzed or separated into components) in order to perform the sending. See also supporting reference NPL Publication “Client–server model – Wikipedia” the communication in a specific content format facilitates parsing);
obtain the network address information of the in-vehicle terminal based on the indication information parsed from the instruction (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
send the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instruct the in-vehicle terminal to invoke a map navigation application that generates a navigation path using the location information parsed from the instruction (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. apply software for the mapping function).

As above, Su et al. discloses the transmit interface of the first interactive client application (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)).

Su et al. does not explicitly recite wherein:


However Steinberg et al. teaches a technique in a client device (see Figure 1, [0015] client device 140)
the location information being provided to the first interactive client application by a second interactive client application (see [0007] a local social networking application (second interactive client application) provides requested content information to a third-party application (the first interactive client application) and [0009] the content can include location information) that is a social networking application running on the client terminal (see Figure 1, [0007] the local social networking application on client device 140), the social networking application invoking the first interactive client application interface (see Figure 3, [0052-0053] in step 316 the local social networking application sends the requested information to the third-party application which causes the presenting of the content (invokes the interface) in step 320).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and client application of Su et al. to obtain location information from a social networking application, as is taught by Steinberg et al., with the motivation of enhancing convenience and usefulness of the client application by allowing it to access the rich set of social information of a user (see Steinberg et al. [0002-0004]).

Regarding Claim 16, Su et al. discloses the interactive server system according to claim 15, wherein the indication information comprises the network address information of the in-vehicle  (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 18, Su et al. discloses the interactive server system according to claim 15, wherein the indication information includes a target account number (see p. 4 ln. 22-27, the identification information may be a phone number, i.e. a number for a telephone service account), and
the processing circuitry is configured to obtain the network address information of the in-vehicle terminal based on the indication information parsed from the instruction and association information between the target account number and the network address information of the in-vehicle terminal stored in a memory of the interactive server system (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information)).

Claims 5, 6, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2013/0282806A1 (Steinberg et al.), further in view of Publication US2016/0273930A1 (Wada et al.).
Regarding Claim 5, Su et al. further discloses wherein
the interactive server system stores association information between the one or more target account numbers and network address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information).

Su et al. does not explicitly recite the method according to claim 1, wherein the indication information indicates an interactive group associated with one or more target account numbers.

However Wada et al. teaches a method for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle) wherein:
the indication information indicates an interactive group associated with one or more target account numbers (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination. And see Figure 5, the server stores an interactive group designator associated with a terminal identification (target account number) of each terminals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the indication information in Su et al. to indicate a group, as taught by Wada et al., with the motivation of increasing the ease of use of navigation systems when a plurality of users travel together (see Wada et al. [0089]).
Regarding Claim 6, Su et al. further discloses using an association between a target account number and network address information to send location information (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information)); 

Su et al. does not explicitly recite the method according to claim 5, further comprising:
obtaining the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory of the interactive server system; and
sending the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the interactive group.
In other words, Su et al. merely does not recite an additional association between target account numbers and a group, to be used for sending location information.

Wada et al. teaches the navigation coordination method as recited above, including:
obtaining the terminal information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory of the interactive server system (see [0036, 0037], once the indication information establishes the group, the server stores an association between the interactive group and target account numbers); and
sending the location information to the one or more in-vehicle terminals corresponding to the terminal information associated with the one or more target account numbers that are associated with the interactive group (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, and [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to those account numbers associated with the group).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the association of target account numbers and network addresses from Su et al. with a Wada et al. The motivation to combine Su et al. and Wada et al. was provided in the rejection of Claim 5.

Regarding Claim 11, Su et al. further discloses 
the one or more target account numbers being associated with address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number (a target account number) is used as the identification information).

Su et al. does not explicitly recite the non-transitory computer-readable medium according to claim 8, wherein the indication information indicates an interactive group that is associated with one or more target account numbers, and
wherein the method further comprises:
obtaining the network address information of the one or more in-vehicle terminals based on the indication information, 
sending the location information to the one or more in-vehicle terminals according to the network address information, and
instructing each of the one or more in-vehicle terminals corresponding to the obtained network address information to generate a navigation path according to the location information.

Wada et al. teaches a technique for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle) wherein:
 (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination), and
wherein the method further comprises:
obtaining the terminal information of the one or more in-vehicle terminals based on the indication information (see Figure 5, [0036, 0037], the server stores a group designator associated with target account numbers of the terminals), 
sending the location information to the one or more in-vehicle terminals according to the terminal information (see [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to the account numbers associated with the group), and
instructing each of the one or more in-vehicle terminals corresponding to the obtained terminal information to generate a navigation path according to the location information (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, which then search for a route using the position of the leader (i.e. generate a navigation path)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the association of target account numbers and network addresses from Su et al. with a further association between a group and target account numbers as taught by Wada et al., with the motivation of increasing the ease of use of navigation systems when a plurality of users travel together (see Wada et al. [0089]).

Regarding Claim 19, Su et al. further discloses
a memory configured to store association information between one or more target account numbers and address information of one or more in-vehicle terminals, the one or more in-vehicle  (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information).

Su et al. does not explicitly recite the interactive server system according to claim 15, 
wherein the indication information indicates an interactive group associated with the one or more target account numbers.

Wada et al. teaches a technique for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle):
wherein the indication information indicates an interactive group associated with the one or more target account numbers (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination. And see Figure 5, the server stores an interactive group designator associated with target account numbers of the terminals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Su et al. with the technique for handling group navigation as taught by Wada et al., with the motivation of increasing the ease of use of navigation systems when a plurality of users travel together (see Wada et al. [0089]).

Regarding Claim 20, Su et al. further discloses using an association between a target account number and network address information to send location information (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information));  

Su et al. does not explicitly recite the interactive server system according to claim 19, wherein the processing circuitry is further configured to:
obtain the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in the memory, and
send the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the interactive group.

Wada et al. teaches the navigation coordination technique as recited above, configured to:
obtain the terminal information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory (see [0036, 0037], once the indication information establishes the group, the server stores an association between the interactive group and target account numbers); and
send the location information to the one or more in-vehicle terminals corresponding to the terminal information associated with the one or more target account numbers that are associated with the interactive group (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, and [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to the account numbers associated with the group).
Su et al. with a further association between a group and target account numbers as taught by Wada et al. 
The motivation to combine Su et al. and Wada et al. was provided in the rejection of Claim 19.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2013/0282806A1 (Steinberg et al.), further in view of Publication US2013/0158854A1 (Weir et al.).
Regarding Claim 12, Su et al. further discloses the electronic device 13 providing navigation using a web interface (see p. 5 ln. 10-13).

Su et al. does not explicitly recite the non-transitory computer-readable medium according to claim 8, wherein the method further comprises:
receiving second location information and second indication information from a third application executed on the client terminal.

Weir et al. teaches a system for sending navigation data from a client device (see [0045] and Figure 1, the network connects client 130 to navigation system 102) including the device configured for:
utilizing a first and second application for web access (see [0058], the client 130 may send information via a plurality of different web browser applications such as Google Chrome or Mozilla Firefox).
Su et al., (which sends location and indication information via the web interface) to use multiple web applications as taught by Weir et al., with the motivation of enhancing the marketability of the system by creating broad compatibility across different client devices.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20090325607-A1 teaches subject matter including invoking a map application via a social networking application (see e.g. [0094]).
US-20150146982-A1 teaches subject matter including location data invoking a map application (see e.g. Table 1, [0045]).
US-20160360336-A1 teaches subject matter including transferring locations to other applications (see e.g. Figure 22B, [0933, 0938]).
NPL Publication “Analysis of the Efficiency of Data Transmission Format Based on Ajax Applications” teaches subject matter including the use of particular content formats and parsing in client-server communications (see e.g. Abstract, Table II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619